Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20190206979 to Han et al. (Han).
Regarding Claims 1, and 5-7, Han teaches a display panel, comprising a display area having at least two display sub-areas (sub pixels, [0060]), wherein at least one pixel unit and at least one auxiliary power supply unit 200/210/220 are disposed at a portion of the display panel corresponding to the display sub-areas, the pixel unit is configured to display images, and the auxiliary power supply unit is configured to supply power to a cathode layer (220 electrically coupled to E2) of the display panel so that voltage of each of the display sub-areas applied by the cathode layer is equal to or substantially equal to each other; 
wherein the cathode layer comprises a first cathode located at a position corresponding to the auxiliary power supply unit (corresponding to the area labeled CP) and a second cathode located at a position corresponding to the pixel unit (corresponding to the area labeled AP), and the first cathode connects with the second cathode; 
200 and an auxiliary power supply electrode 220, and the auxiliary power supply electrode connects with the power line and the first cathode (see Fig. 3); and 
the pixel unit comprises a thin film transistor T, an anode E1, an organic light emitting device EL and the second cathode, the organic light emitting device is disposed between the anode and the second cathode, and the anode connects with a drain of the thin film transistor; 
wherein the display panel further comprises a pixel defining layer 160; 
a first recess portion and a second recess portion are disposed in the pixel defining layer, the first recess portion and the second recess portion both pass through the pixel defining layer, the first recess portion is located at a position corresponding to a position of the auxiliary power supply electrode, and the second recess portion is located at a position corresponding to a position of the anode (see Fig. 4, two recesses CP and AP respectively); 
at least one portion of the organic light emitting device is disposed on the second recess portion AP, the portion of the organic light emitting device EL located on the second recess portion contacts with the anode E1; and 
at least one portion of the first cathode is disposed on the first recess portion CP, the portion of the first cathode located on the first recess portion connects with the auxiliary power supply electrode, at least one portion of the second cathode is disposed on the second recess portion, and the portion of the second cathode located on the second recess portion AP is disposed on the organic light emitting device EL; and 
wherein the display panel further comprises a planarization layer 140/150; 
a first through hole (for 210/ 220) and a second through hole (for E1/S/D) are disposed in the planarization layer; 

at least one portion of the anode is disposed on the planarization layer, and the other portion of the anode connects with the drain through the second through hole (see Fig. 4).

Regarding Claims 2 and 8, Han teaches the display panel according to claim 1, wherein the display panel includes a thin film transistor array device substrate (layers 100-150) and a display device substrate (remaining layers), and the display device substrate and the thin film transistor array device substrate are stacked to combine together; the 
power line is disposed on the thin film transistor array device substrate; the 
planarization layer is disposed on the thin film transistor array device substrate, and the planarization layer covers the power line; and 
the pixel defining layer is disposed on the planarization layer (See Fig. 4).

Regarding Claims 3 and 9, Han teaches the display panel according to claim 2, wherein the thin film transistor array device substrate further comprises a substrate 100, a shielding component 110, a buffer layer 120, the thin film transistor T, a first insulating layer GI, a second insulating layer 130, scan lines and data lines (although not shown, they are inherently coupled to the contacts of T to facilitate operation of the display), the thin film transistor comprises a gate G, a semiconductor component ACT, a source and the drain S/D, wherein the first insulating layer is disposed between the gate and the semiconductor component; and 
(wiring 110 and other S/D wiring can be considered the data lines).

Regarding Claims 4 and 10, Han teaches the display panel according to claim 1, wherein the auxiliary power supply units are uniformly distributed on the display area of the display panel (the sub pixel of Fig. 3 and therefore the auxiliary power supply unit is repeated throughout the active area AA uniformly in order to provide a display).

Regarding Claim 11, Han teaches the display panel according to claim 5, wherein distances between any two of the auxiliary power supply unit adjacent to each other are equal or substantially equal in a first direction or a second direction, wherein the first direction corresponds to a direction of a long side of the display panel, and the second direction corresponds to a direction of a short side of the display panel (see Fig. 2, showing R G B subpixels uniformly distributed; the distance from the auxiliary power supply unit of the top left R and G pixels are the same distance from each other as the G and B pixels, same with the R G B pixels to the bottom left).

Regarding Claim 12, Han teaches the display panel according to claim 5, wherein at least two of the auxiliary power supply units are configured to supply power to the cathode layer of the display panel together (200 is defined as a low voltage VSS line, coupled to all electrodes 220 of all the subpixels along the line).


Regarding Claim 13, Han teaches the display panel according to claim 5, wherein the second cathode is configured to receive a power through the first cathode from the auxiliary power supply unit, and apply voltages to the organic light emitting device together with the anode so that the organic light emitting device emits light (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 14- are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to Claim 5 in view of U.S. Pat. Pub. No. 20060158095 to Inamura.
Regarding Claim 14, Han teaches a method of producing a display panel as claimed in claim 5, wherein the method comprising: a step A of producing a thin film transistor array device substrate; and a step B of producing a display device substrate on the thin film transistor array device substrate, but does not teach that the display device substrate and the thin film transistor array device substrate are stacked to combine together, and the display device substrate includes the at least one pixel unit and the at least one auxiliary power supply unit.
	However, in analogous art, Inamura teaches that an optical component of an OLED may be on a first substrate 20 and the electrical component on a second substrate 10 and the two may be bonded [0121].  It would have been obvious to the person of ordinary skill at the time of filing to modify Han with the teaching of Inamura since Han is silent as to how the layers were built up, motivating those of ordinary skill to seek out such teachings.
Regarding Claim 15, Han  and Inamura teach the method of producing a display panel according to claim 14, wherein the step B comprises: a step b1 of forming an auxiliary power supply electrode and the anode; a step b2 of forming a pixel defining layer having a first recess portion and a second recess portion therein, wherein the first recess portion and the second recess portion both pass through the pixel defining layer, the first recess portion is located at a position corresponding to a position of the auxiliary power supply electrode, and the second recess portion is located at a position corresponding to a position of the anode; a step b3 of disposing the organic light emitting device on the pixel defining layer, wherein at least one portion of the organic light emitting device is disposed on the second recess portion, and the portion of the organic light emitting device located on the second recess portion contacts with the anode; and a step b4 of disposing a cathode layer on the first recess portion and the organic light emitting device, wherein the cathode layer comprises the first 25 cathode and the second cathode, the first cathode is disposed at the first recess portion, and the first cathode connects with the auxiliary power supply electrode, the second cathode is disposed at the second recess portion, and the second cathode connects with the anode (see rejection of Claim 1 above).

Regarding Claim 16, Han and Inamura teach the method of producing a display panel according to claim 15, wherein before the step b1, the step B further comprises: a step b5 of forming a planarization layer; a step b6 of forming a first through hole and a second through hole on the planarization layer; wherein the step b1 comprises: a step b11 of forming the auxiliary power supply electrode on the planarization layer and in the first through hole, wherein at least one portion of the auxiliary power supply electrode is disposed on the planarization layer, and the other portion of the auxiliary power supply electrode connects with the power line through the first through hole; and a step b12 of forming the anode on the planarization layer and in the second through hole, wherein at least one portion of the anode is disposed on the planarization layer, and the other portion of the anode (see rejection of Claim 1 above).

Regarding Claim 18, Han and Inamura teach the method of producing a display panel according to claim 16, wherein before the step b5, the step B further comprises: a step b8 of forming the power line (the power line must be formed before the planarization layer since it is under the planarization layer).

Regarding Claim 19, Han and Inamura teach the method of producing a display panel according to claim 16, wherein the step A comprises: 26 a step a1 of sequentially disposing a shielding component and a buffer layer on a substrate; a step a2 of disposing a semiconductor component on the buffer layer; a step a3 of disposing a first insulating layer on the semiconductor component; a step a4 of disposing a gate on the first insulating layer; a step a5 of disposing a second insulating layer on the buffer layer, wherein the second insulating layer covers the semiconductor component, the first insulating layer and the gate; a step a6 of forming a fourth through hole and a fifth through hole on the second insulating layer; and a step a7 of disposing a source and the drain on the second insulating layer (see rejections above).

Claim s 20 is rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to Claim 5 in view of Inamura and further in view of U.S. Pat. Pub. No. 20160064421 to Oh et al. (Oh).
Regarding Claim 20, Han and Inamura teach method of producing a display panel according to claim 19, but do not explicitly teach  after the step a4 and before the step a5, the step A further comprises: a step a8 of implanting N+ ions in both terminal portions of the semiconductor component.
[0053].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Oh in order to define a channel region, as taught by Oh in the quoted section.

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach after the step b3 and before the step b4, the step B further comprises: a step b7 of using a laser beam to remove the portion of the organic light emitting device corresponding to the first recess portion to form a third through hole at a position of the organic light emitting device corresponding to the first recess portion, wherein the auxiliary power supply electrode exposes to the first recess portion and the third through hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.